Citation Nr: 1612372	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

6.  Entitlement to a rating in excess of 10 percent for asthma.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to February 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2011, February 2014, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2015, the Veteran submitted a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans as his representative.  The Board accepts the appointment of representation.

In his substantive appeals, the Veteran requested a Travel Board hearing.  See Correspondence received in May 2013; VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2015.  However, in March 2015, the Veteran submitted a letter indicating that he no longer wanted a hearing before the Board.  See Correspondence, dated in March 2015.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, to include in February 2016.  The representative has waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Veteran initially submitted a claim to reopen the claim for entitlement to service connection for depression.  See VA Form 21-4138, Statement in Support of Claim, received in July 2011.  Evidence associated with the claims file includes diagnoses for psychiatric disabilities other than depression, to include paranoid schizophrenia.  VA must consider whether service connection is warranted for psychiatric disabilities other than depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The issues of entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia; entitlement to service connection for an eye condition; entitlement to a rating in excess of 10 percent for asthma; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2011 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include depression and paranoid schizophrenia; the Veteran did not timely appeal that decision.

2.  Evidence received since the July 2011 Board decision is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia.

3.  The July 2011 Board decision denied entitlement to service connection for an eye disorder; the Veteran did not timely appeal that decision.

4.  Evidence received since the July 2011 Board decision is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an eye disorder.

5.  The probative evidence of record demonstrates that, throughout the rating period, the Veteran's pseudofolliculitis barbae has been manifested by one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The July 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia, is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

3.  New and material evidence having been received, the claim for entitlement to service connection for an eye disorder is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

4.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 3.400(o), 4.118, Diagnostic Code 7899-7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claims for entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia, and for entitlement to service connection for an eye disorder.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist as it pertains to those issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to an increased rating for pseudofolliculitis barbae, a VA letter issued in December 2013 satisfied the duty to notify provisions with respect to the Veteran's claim, as it notified him of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified VA and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided a VA examination in February 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include an opinion as to the likely functional impact of the Veteran's pseudofolliculitis barbae.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.

The Veteran has not alleged, and the record does not show, that his pseudofolliculitis barbae has increased in severity since the February 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  As such, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria for Reopening Claims

In the absence of clear and unmistakable error, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence previously of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Reopening of Claim for Service Connection for a Psychiatric Disability

The Veteran has been denied entitlement to service connection for a psychiatric disabilities multiple times in the past.  Initially, the Board will discuss the reasons for the prior denials, as well as the evidence considered in reaching those decisions.

In a September 1973 enlistment report of medical history, the Veteran denied any history of mental health, skin, eye, or respiratory diseases.  He denied ever having been rejected from military service for any physical or mental reason.  A September 1973 enlistment report of medical examination shows that the Veteran was normal in all evaluations, including the psychiatric and eye evaluations.  Ten days after enlistment, the Veteran sought medical treatment for fainting, dizziness, sore throat, and wheezing when he tried to swim.  The examiner noted the Veteran's admission that he lied about having asthma.  In February 1974, a military psychologist examined the Veteran and noted that the Veteran had no current psychiatric condition and that there was no evidence that he experienced a psychiatric disorder in the past.  In a February 1974 medical history questionnaire, the Veteran reported that he was rejected from Army service in 1970 due to asthma.  The Veteran also checked a box indicating that he experienced depression or excessive worry.  A February 1974 report of medical examination for discharge reflects that no skin, eye, respiratory, or psychiatric abnormalities were noted.

In September 1975, the Veteran appeared at a private hospital emergency room requesting a prescription for Valium due to symptoms of anxiety.  Emergency room staff declined the request and referred the Veteran for psychiatric examination and counseling.  There is no indication in the record of follow-up treatment. 

In May 1982, the RO denied entitlement to service connection for a nervous disorder.  On appeal in September 1984, the Board also denied entitlement to service connection for a nervous disorder.  The RO and the Board considered the service personnel and treatment records, the private emergency room encounter in 1975, and a VA examination in 1977, as well as several statements submitted by the Veteran and a minister.  No mental health symptoms were reported by the Veteran or noted by the VA examiner in 1977.  The RO and Board concluded that a nervous disorder did not manifest in service, nor was such a disorder diagnosed after service.  The Veteran did not appeal the Board's decision.

A VA outpatient treatment record dated in May 1988 showed that the Veteran had an unusual affect.  A June 1989 VA outpatient treatment report showed that the Veteran was hostile toward VA medical staff, but that he did not appear anxious or depressed.  The Veteran was seen by VA for an unrelated matter in December 1994, at which time he was alert and oriented, but appeared anxious with a very flat affect.  Those records did not include a psychiatric diagnosis. 

In April 1994, the RO denied a petition to reopen the claim for entitlement to service connection for a nervous disorder because no new and material evidence had been received.  The Veteran did not appeal that decision.

In 1998, the RO obtained records from the Social Security Administration (SSA).  The SSA records show that the Veteran was granted SSA disability benefits in May 1991 based on diagnoses to include chronic undifferentiated schizophrenia.  Included with the SSA records was a March 1982 mental health examination.  The March 1982 examining psychiatrist diagnosed dysthymic disorder, paranoid disorder, and paranoid personality disorder.  The Veteran reported at the examination that he had received "some counseling" in service, but there were no reports by the Veteran or notations by the examiner of any specific events or conditions in service related to his current diagnosed disorders.

Private treatment records dated in March and June 1995 show that the Veteran received treatment for chronic schizophrenia, paranoid type.  A March 1996 VA psychiatric examination also lists a diagnosis of paranoid schizophrenia.  However, the March 1996 VA examiner offered no opinion as to the likely etiology or date of onset of the Veteran's schizophrenia.

In August 2000, a private primary care physician noted that the Veteran had been diagnosed with undifferentiated paranoid schizophrenia.  A civil court ordered treatment, but the treatment was discontinued when the Veteran refused the treatment.  The physician noted the Veteran's frustration with a denial of service connection for a facial skin disorder, which he claimed arose from mandatory shaving in service, and for aggravation of his asthma.  The physician did not offer an opinion as to a possible relationship between the psychiatric disorder and the skin or respiratory disorders, or with any other aspect of the Veteran's service. 

In a May 2001 decision, the Board granted service connection for a skin disorder of the face and for asthma. 

VA outpatient treatment records show continued treatment from 1999 to 2003 for various psychiatric diagnoses, including depression, paranoid delusional disorder, and paranoid schizophrenia.  In a December 2000 VA treatment record, the Veteran's treating psychiatrist, W. Anderson, M.D., noted that it appeared the Veteran's paranoia may have developed prodromally when he was in boot camp.  The Veteran reported to Dr. Anderson that he had been harassed by a Marine supervisor and assaulted with wet blankets.  In May 2001, Dr. Anderson determined that it was more likely than not that the Veteran's psychiatric disorder was precipitated by his military experience.  In a June 2001 statement, the Veteran contended that the Navy's characterization of his service and his aggravated asthma were the cause for his depression.  The same month, Dr. Anderson concluded that the Veteran had a psychotic disorder, not otherwise specified, that was precipitated by military experiences described as "supervisory harassment and sabotage."

At an April 2004 Board hearing, the Veteran discussed the onset of his facial skin disorder, in-service aggravation of his asthma, and the opinions of record by VA and private physicians regarding the etiology of his depression.  The Veteran also referred to the September 1975 record of a visit to a private facility emergency room as evidence of the onset of a psychiatric disorder within one year of discharge from service.

In February 2005, the Board requested an expert medical opinion through the VA Veterans Health Administration (VHA) to determine whether the Veteran's depression or schizophrenia was related to his active service.  Pursuant to that request, a VA psychiatrist reviewed the Veteran's claims file and offered the following medical opinion in March 2005: 

My review of the record fails to provide information concerning history and symptoms in support of the diagnosis of schizophrenia, placing this diagnosis in doubt.  The information from the separation examination in 1974, when the veteran was 23 years old, fails to provide evidence suggestive of this diagnosis, an age at which the disorder would have manifested with obvious signs and symptoms had it been present.

A review of the record provided for this Veteran leads the writer to the opinion that the most likely accurate conceptualization of this Veteran's mental health problems is that of borderline intellectual function or mild mental retardation and a personality disorder with prominent paranoid traits, both conditions being present prior to his beginning military service in October 1973 at age 23, and thus neither being service connection conditions, with the onset of depression, best characterized as dysthymia, at a time following his military discharge by several years and not service connected, rather being etiologically related to the two diagnosis above. 

In May 2005, Dr. Anderson provided a letter in which he challenged the VHA psychiatrist's March 2005 opinion.  In the letter, Dr. Anderson explains that the Veteran was not contending that his military service caused his psychiatric disabilities; rather, the Veteran was contending that the disabilities, particularly his depression, were aggravated by his experiences in service.  Dr. Anderson also noted that the Veteran's discharge examination noted a complaint of depression, and it was therefore unlikely that the Veteran's depression developed years after his military discharge.  Dr. Anderson concluded, "it is as likely as not that his depression was present and exacerbated by his service experiences." 

In June 2005, a three member panel of the Board denied service connection for depression and paranoid schizophrenia.  The Veteran filed a timely appeal to the Court, and in September 2006, the Court vacated and remanded the decision for additional reasons and bases.  In January 2007, the same Board panel again denied service connection for depression and paranoid schizophrenia.  The Veteran filed a timely appeal to the Court, and in September 2008, the Court affirmed the Board's decision.

In July 2011, the Board again considered the Veteran's claim for entitlement to service connection for depression and paranoid schizophrenia on the merits.  Evidence before the Board that had not been considered in reaching the January 2007 Board decision included multiple statements from the Veteran and from Dr. Anderson; a letter from S. Coenen, M.D.; a memorandum from S. Sheik, M.D.; two letters from N. Akhtar, a VA psychiatrist; private treatment records for pseudofolliculitis barbae; a letter from a private chiropractor; VA treatment records; and transcripts from RO hearings in March 2009 and September 2009.  In its July 2011 decision, the Board addressed the additional evidence, as well as the Veteran's contentions that his depression is directly due to stress from being forced to shave during his active service, that the depression is secondary to his service-connected pseudofolliculitis barbae, and that the depression is secondary to his service-connected asthma.  The Board also addressed statements from Dr. Anderson that express support for these theories of entitlement.  The Board concluded that service connection was not warranted under any of the theories of entitlement put forth by the Veteran.  The Veteran did not appeal the decision to the Court, there has been no allegation or finding of clear and unmistakable error in the decision, and the Chairman of the Board has not ordered reconsideration of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).

Since the final July 2011 Board decision, the Veteran has submitted additional evidence.  The additional evidence includes further statements from the Veteran and Dr. Anderson contending that service connection is warranted on a direct basis as due to stress from being forced to shave for the first time during active service, as secondary to pseudofolliculitis barbae, and as secondary to asthma.  The additional evidence also includes VA and private treatment records showing that the Veteran continues to receive treatment for psychiatric disabilities, to include depression and paranoid schizophrenia.  This additional evidence is not considered new.  Although it has not previously been considered by VA, it is essentially redundant, duplicative, and/or cumulative of the evidence considered by the Board in the final July 2011 decision.  See 38 C.F.R. § 3.156(a).

However, the additional evidence also includes statements from the Veteran indicating that he believes his depression is due to his lack of employment, which he claims is in turn due to his pseudofolliculitis barbae.  Specifically, according to the Veteran, potential employers will not hire him when they see that he has a facial-skin disability.  See, e.g., Correspondence received in January 2015.  In addition, Dr. Anderson has submitted a letter voicing support for this theory of entitlement.  As noted above, in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus, 3 Vet. App. at 512-13.  Thus, the Veteran has presented a new theory of entitlement to service connection, and the credibility of his statements, as well as those of Dr. Anderson, is presumed.  No prior decision has considered this theory of entitlement to service connection.  Thus, the evidence is considered new.  Furthermore, this new theory of entitlement is considered material because, when it is considered with the evidence previously of record, it triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156(a).  Accordingly, new and material evidence has been submitted, and the claim is reopened.

Reopening of Claim for Service Connection for an Eye Disorder

The Veteran has been denied entitlement to service connection for an eye disorder multiple times in the past.  Initially, the Board will discuss the reasons for the prior denials, as well as the evidence considered in reaching those decisions.

As discussed above, service treatment records are silent for any symptoms, diagnoses, or treatment for an eye disorder.  In March 1999, the RO received the Veteran's claim for entitlement to service connection for an unspecified eye disorder.  In September 1999, the RO denied entitlement to service connection because there was no evidence of a current eye disorder or evidence of in-service onset of an eye disorder.  In December 1999, the RO received a letter from a VA optometrist who noted that, during a June 1999 eye examination, the Veteran reported irritated eyes related to use of spray paints during active service 25 years earlier.  On examination, the Veteran had a mild refractive error and presbyopia that did not require corrective lenses, and mild Meibomian gland dysfunction.  The optometrist did not provide an opinion as to whether the gland dysfunction was related to the Veteran's reported in-service exposure to paints. 

In May 2001, the Board remanded the claim for further development, including a VA eye examination.  In October 2001, a VA examiner reviewed the claims file and noted the Veteran's reports of occasional red irritated eyes with a burning sensation since exposure to spray paints in service.  The Veteran reported that his symptoms were intermittent and sometimes not present for several months. The symptoms were relieved with over-the-counter artificial tears.  The examiner noted that the Veteran had no eye symptoms at the time of discharge.  The examiner further noted that the Veteran had refractive error and presbyopia, but had an otherwise normal eye examination with no obvious explanation for the reported symptoms.  The examination also did not reveal symptoms consistent with chemical exposure or long-standing damage from the reported in-service experiences.  The examiner did not observe any eyelid gland dysfunction. 

At Board hearings in June 2000 and April 2004, the Veteran stated that he continued to experience recurrent eye irritation and contended that the symptoms first manifested in service after using spray paints and chipping paint without eye protection.  He did not identify any treatment for eye conditions other than the two encounters discussed above.  In June 2005, the Board denied entitlement to service connection for an eye disorder, finding that the weight of competent and credible evidence indicated that the Veteran did not have a current eye disorder and that, even if the gland disorder was chronic, there was no credible evidence of a relationship between the disorder and an in-service event.  In February 2006, the Board denied reconsideration of the decision.  In September 2006, the Court considered an appeal of the issue but did not disturb the Board's decision as to its denial of entitlement to service connection for an eye disorder. 

In April 2008, the Veteran submitted a petition to reopen his claim for entitlement to service connection for an eye disorder.  In its July 2011 decision, the Board reopened the Veteran's claim for entitlement to service connection for an eye disability and considered the claim on the merits.  Evidence before the Board that had not been considered in reaching the June 2005 Board decision included a July 2006 VA eye consultation and an October 2006 letter from the VA optometrist who performed that consultation; a January 2008 VA primary care assessment; an August 2009 VA eye examination; and the Veteran's testimony at RO hearings in March 2009 and September 2009 and at a Board hearing in March 2011.

In its July 2011 decision, the Board addressed the additional evidence, as well as the Veteran's contention that he had an eye disorder that was due to in-service exposure to dust, paint, and other substances.  The Board concluded that service connection was not warranted under any of the theories of entitlement put forth by the Veteran.  In so doing, the Board afforded most weight to the August 2009 VA eye examiner's opinion that, absent evidence of the eye disorder during service, it is not possible to show that the disorder continued since then.  The Veteran did not appeal the Board's decision to the Court, there has been no allegation or finding of clear and unmistakable error in the decision, and the Chairman of the Board has not ordered reconsideration of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).

Since the final July 2011 Board decision, the Veteran has submitted additional evidence.  The additional evidence includes a statement from the Veteran in which he indicates that he experiences eye irritation in conjunction with asthma attacks.  See Correspondence received in February 2015.  The evidence also includes a February 2015 letter from S. Agrawal, D.O., one of the Veteran's VA physicians, stating that the Veteran requires olopatadine eye drops "for control of his allergy-induced asthma."  As noted above, in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus, 3 Vet. App. at 512-13.  Thus, the evidence submitted since the prior final decision suggests that the Veteran may have an eye disorder that is secondary to his service-connected asthma.  No prior decision has considered this theory of entitlement to service connection.  Thus, the evidence is considered new.  Furthermore, this new theory of entitlement is considered material because, when it is considered with the evidence previously of record, it triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156(a).  Accordingly, new and material evidence has been submitted, and the claim is reopened.

Increased Rating for Pseudofolliculitis Barbae

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In this case, the Veteran seeks an increased rating for pseudofolliculitis barbae.  The Veteran's increased rating claim was received on September 23, 2013.  Therefore, the relevant rating period is from September 23, 2012, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's pseudofolliculitis barbae is currently rated as 10 percent disabling under 38 U.S.C.A. § 4 .118, Diagnostic Code 7899-7813.  The hyphenated code is intended to show that the Veteran's pseudofolliculitis barbae is rated analogously to dermatophytosis, which corresponds to Diagnostic Code 7813, because there is no Diagnostic Code that specifically addresses pseudofolliculitis barbae.  See 38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  Id.  In this case, the Veteran's pseudofolliculitis barbae is rated under Diagnostic Code 7800 because it is predominantly manifested by scars located on his head, face, or neck. 

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when two or three characteristics of disfigurement are present.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when four or five characteristics of disfigurement are present.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when six or more characteristics of disfigurement are present.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 38 C.F.R. § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are evaluated separately under the appropriate diagnostic code, and 38 C.F.R. § 4.25 should be applied to combine the rating(s) with the rating assigned under Diagnostic Code 7800.  Id., Note 4.

The Veteran's treatment records include a VA treatment note dated in December 2011, prior to the present rating period, listing in its active outpatient medications list betamethasone valerate "for skin inflammation."  Another December 2011 VA treatment note indicates that the Veteran was prescribed two skin medications: tretinoin for "helping the skin firm up," and hydroquinone, which is described as a "depigmenting agent."  A February 2015 VA treatment note includes in its active inpatient and outpatient medications list tretinoin and hydroquinone.  Other than the notations describing the Veteran's skin medications, the treatment records show no other treatment for the pseudofolliculitis barbae.  Thus, the treatment records do not contain evidence relevant to the rating criteria for pseudofolliculitis barbae described above.

The Veteran was provided a VA skin diseases and scars examination in February 2014.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported long-standing pseudofolliculitis barbae since his time in active service.  He attributed the condition to being forced to shave despite not having facial hair.  He reported that he continues to have trouble with the condition, stating that employers have told him that they are worried about his folliculitis being infectious and that he feels that everyone notices his face and will not hire him because of it.  The examiner noted a right cheek scar related to the condition, and that the condition required constant or near-constant oral or topical medications in the prior twelve months.  The Veteran reported daily use of Vaseline, moisturizers, and "skin success" cream.  The Veteran denied having debilitating or non-debilitating episodes or requiring treatments or procedures other than medications in the prior twelve months.  The examiner wrote, "I see no evidence of active pseudofolliculitis barbae, although this condition tends to be intermittent.  It is well controlled with his current interventions.  It does not restrict work."

Examination of the Veteran's right cheek scar revealed that the scar was not painful or unstable.  The scar measured 0.5 centimeters by 0.5 centimeters at its widest part.  The scar had surface contour depression on palpation, and was abnormally pigmented.  The approximate total area of hyper-pigmentation was 0.25 square centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner opined that the scar does not result in limitation of function, and that the scar did not result in other pertinent physical findings, complications, conditions, signs, and/or symptoms, such as muscle or nerve damage.  The examiner wrote of the examination:

The Veteran is a very difficult historian and while I'm not certain of the etiology of the R cheek scar, it is in the region of where his pseudofolliculitis would have been and as this can cause scarring, it's as likely as not that the current R cheek scar described above was caused by his [service-connected] pseudofolliculitis barbae.  It is well healed, and asymptomatic and does not restrict work in any way.

In summary, the relevant evidence of record indicates that, throughout the rating period, the Veteran's pseudofolliculitis barbae has been treated with prescription and over-the-counter topical medications and moisturizers.  At the February 2014 VA examination, the VA examiner found no evidence of active pseudofolliculitis barbae, but opined that a right cheek scar is at least as likely as not related to the service-connected pseudofolliculitis barbae.  The scar measured 0.5 centimeters by 0.5 centimeters and was characterized as having contour depression on palpation and abnormal pigmentation.  The approximate total area of hyper-pigmentation was 0.25 square centimeters.  There were no disabling effects other than disfigurement associated with the right cheek scar.

Accordingly, the record shows that, throughout the rating period, the Veteran's pseudofolliculitis barbae has been manifested by one sign of disfigurement: surface contour of the scar elevated or depressed on palpation.  Therefore, the Veteran was not entitled to a rating in excess of 10 percent at any time during the rating period.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran does not have any of the other seven characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  Specifically, the Veteran's scar does not measure five or more inches in length or at least one-quarter inch (0.6 centimeters) wide at the widest part.  The Veteran's scar is not adherent to the underlying tissue.  The area of hyper-pigmented skin does not exceed six square inches (39 square centimeters).  The scar does not result in abnormal skin texture in an area exceeding six square inches (39 square centimeters).  The scar does not result in underlying soft tissue missing in an area exceeding six square inches (39 square centimeters).  The Veteran does not have indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).

There is no evidence that the disability requires use of systemic therapy, to include corticosteroids or other immunosuppressive drugs.  The lack of use of a steroid for the skin disability was confirmed in the February 2014 VA examination report.

The Board has considered whether the other higher schedular rating criteria were satisfied.  In this case, a 30 percent rating is not warranted because the record does not show that there was visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  A 50 percent rating is not warranted because the record does not show that there was visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features.  An 80 percent rating was not warranted because the record does not show that there was visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has also considered whether a higher or separate rating is warranted for the pseudofolliculitis barbae under another diagnostic code.  Diagnostic Code 7800 explicitly states that disabling effects other than disfigurement are to be evaluated separately under the appropriate diagnostic code.  See id., Note 4.  However, in this case there is no evidence that the Veteran's pseudofolliculitis barbae has been manifested in disabling effects other than disfigurement.  In addition, Diagnostic Code 7813 directs that pseudofolliculitis barbae, when it is rated by analogy as dermatophytosis, may be rated under Diagnostic Codes 7801 through 7805, or under Diagnostic Code 7806, depending on the predominant disability.  In this case, as indicated in the record, the Veteran's pseudofolliculitis barbae is predominantly manifested by a scar of the face that is not unstable or painful, and that has not been characterized as dermatitis or eczema.  Therefore, Diagnostic Code 7801, which provides ratings for scars not of the head, face, or neck that are deep and nonlinear; Diagnostic Code 7802, which provides ratings for scars not of the head, face, or neck that are superficial and nonlinear; and Diagnostic Code 7804, which provides ratings for unstable or painful scars, are not for application in the present case.  As noted above, the Veteran's right cheek scar is not manifested in effects other than disfigurement.  Therefore, Diagnostic Code 7805, which directs that effects of scars other than those evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 should be rated under an appropriate diagnostic code, is also not for application.  Finally, Diagnostic Code 7806, which provides ratings for dermatitis or eczema, is also not for application because the Veteran has not been diagnosed with dermatitis or eczema.

The Board therefore finds that the criteria for a schedular rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's pseudofolliculitis barbae pursuant to Hart, 21 Vet. App. at 519 (2007), and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher schedular rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pseudofolliculitis barbae with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Board notes that the relevant rating criteria explicitly allow for higher or additional ratings for scar manifestations other than disfigurement.  However, as discussed above, in this case, the Veteran's pseudofolliculitis barbae is manifested by a right cheek scar with one characteristic of disfigurement, as defined in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  It has not been manifested in any disability other than disfigurement.

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, the record does not show that the Veteran has required frequent hospitalizations for his pseudofolliculitis barbae, and the evidence of record does not indicate that the disability would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In fact, the February 2014 VA examiner opined that the Veteran's pseudofolliculitis barbae has no functional impact, including on the Veteran's ability to work.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include depression and paranoid schizophrenia, is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for an eye disorder is reopened, and, to that extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae is denied.


REMAND

The Board finds that the remaining matters on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for an Acquired Psychiatric Disability

Generally, when the Board reopens a previously denied claim that the AOJ declined to reopen, the reopened claim must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, in the October 2011 rating decision on appeal, the AOJ declined to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  The AOJ also declined to reopen the claim in a May 2013 statement of the case and a March 2015 supplemental statement of the case for the issue.  Accordingly, as the Board herein reopened the claim, but the claim has not yet been considered by the AOJ on the merits, the issue must be remanded for initial consideration of the issue on the merits.

In addition, as discussed in the above decision, the evidence of record includes new and material evidence that, when considered with the evidence previously of record, triggers VA's duty to assist by providing a medical opinion.  As such, on remand, the AOJ must provide the Veteran with a VA psychological examination that considers the new and material evidence, namely, the Veteran's theory that he is entitled to service connection for an acquired psychiatric disability attributable to depression he experiences due to difficulties finding employment, which he attributes to his service-connected pseudofolliculitis barbae.  Any opinion provided must reflect consideration of Dr. Anderson's support for the Veteran's theory.

Furthermore, in correspondence with VA, Dr. Anderson, the Veteran's VA psychiatric care provider, indicates that he has provided care to the Veteran recently.  For example, in correspondence received in November 2015, he states, "Today is November 16, 2015, and my patient, Michael Young had an
appointment with me today."  VA treatment records currently of record date only through February 2, 2015.  Accordingly, it is evident from Dr. Anderson's November 2015 correspondence and other evidence of record that there are outstanding, relevant VA treatment records.  On remand, updated VA treatment records dating from February 2, 2015, through the present must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Service Connection for an Eye Disorder

As noted above, generally, when the Board reopens a previously denied claim that the AOJ declined to reopen, the reopened claim must be remanded for initial AOJ consideration.  Hickson, 23 Vet. App. 394.  Here, in the October 2011 rating decision on appeal, the AOJ declined to reopen the Veteran's claim for entitlement to service connection for an eye disorder.  The AOJ also declined to reopen the claim in the May 2013 statement of the case and March 2015 supplemental statement of the case for the issue.  Accordingly, as the Board herein reopened the claim, but the claim has not yet been considered by the AOJ on the merits, the issue must be remanded for initial consideration of the issue on the merits.

In addition, as discussed in the above decision, the evidence of record includes new and material evidence that, when considered with the evidence previously of record, triggers VA's duty to assist by providing a medical opinion.  As such, on remand, the AOJ must provide the Veteran with a VA eye examination that considers the new and material evidence, namely, the evidence indicating that the Veteran may have an eye disorder that is secondary to his service-connected asthma.

Increased Rating for Asthma

The Veteran was provided a VA respiratory conditions examination in February 2014, nearly two years ago.  In February 2015, the Veteran submitted correspondence in which he states "the very cold weather has taken a big toll on this veteran's asthma condition and he now gets more frequent asthma attacks that last for a week or more at a time alone with migraine headaches and redness in the eyes."  In view of the Veteran's assertions that his asthma has worsened in terms of severity and frequency and is now associated with migraine headaches and redness in the eyes, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  In light of the Veteran's statement that his asthma is worse during cold weather, the examination should be conducted during the cold months, if possible.  In addition, the examiner should specifically be asked to determine whether the Veteran experiences headaches that are medically attributable to his service-connected asthma.

Entitlement to a TDIU

The Board finds that the outcome of the Veteran's service connection and increased rating claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issues herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased rating claims must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran currently does not meet the percentage requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded dating from February 2, 2015, through the present, and associate the records with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any diagnosed acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to the examiner and the examiner must note that the claims file was reviewed.  After review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's acquired psychiatric disabilities are proximately due to or the result of the Veteran's service-connected disabilities, to include the Veteran's perceived difficulty finding employment due to his service-connected pseudofolliculitis barbae.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's acquired psychiatric disabilities are aggravated by the Veteran's service-connected disabilities, to include the Veteran's perceived difficulty finding employment due to his service-connected pseudofolliculitis barbae.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the statements of record from W. Anderson, M.D., that voice support for the Veteran's theory that he has depression due to his pseudofolliculitis barbae.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any diagnosed eye disorder.  The claims file and a copy of this Remand must be made available to the examiner and the examiner must note that the claims file was reviewed.  After review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's eye disorders are proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected asthma.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's eye disorders are aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected asthma.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  Any opinion provided should address the Veteran's assertions that he has eye irritation that coincides with his asthma attacks and the February 2015 letter from S. Agrawal, D.O., stating that the Veteran requires olopatadine eye drops "for control of his allergy-induced asthma."

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected asthma.  In light of the Veteran's statement that his asthma is worse during cold weather, the examination should be conducted during the cold months, if possible.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all tests and studies deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected asthma.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


